Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, 11, and 12 are rejected as being indefinite because it is unclear what is required by the limitation “positioning a user for positioning the first end of the pipe proximate to a respective aperture of a plurality of apertures positioned in a respective wheel well of a vehicle for cleaning an associated wheel tub of the vehicle.”  In particular, it is unclear how a hole can be configured to “position a user” for the recited purpose.
Claims 2-10 are rejected for depending from indefinite claim 1, and claim 13 is rejected for depending from indefinite claim 12.
Regarding claim 9, it is unclear how the first end of the pipe can be open and meet the limitation recited by claim 1, from which claim 9 depends, that the first end is closed.  Therefore, this claim will be interpreted as best understood by the Examiner based on the disclosed structure in the specification and drawings.   
Claim 10 is rejected for depending from indefinite claim 9.  
Regarding claim 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “the plurality of holes comprising from two to twenty holes”, and the claim also recites “the plurality of holes comprising from three to twelve holes” which is a narrower statement of the range/limitation, and the claim also recites “the plurality of holes comprising five holes” which is the narrowest statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13 is rejected for depending from indefinite claim 12.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 4-7, 9, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bell (US 2020/0216040).
Regarding claim 1, Bell teaches a wheel tub spraying device (10, see par. 1) comprising: a pipe (12) having a first end (fig. 1 - the left end), the first end being closed (fig. 1 - by manifold 14); a coupler (46) coupled to a second end of the pipe (fig. 1 - the right end), the coupler being configured for coupling to a tube (par. 16) extending from a source of pressurized water such that the pipe is fluidically coupled to the source of pressurized water; and a plurality of holes (64/66/68/70/72) positioned in the first end of the pipe (fig. 1) wherein the holes are configured for increasing a velocity of water exiting the pipe through the plurality of holes (par. 20) positioning a user for positioning the first end of the pipe proximate to a respective aperture of a plurality of apertures positioned in a respective wheel well of a vehicle for cleaning an associated wheel tub of the vehicle (See MPEP 2114.II. - “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”).
Regarding claim 2, Bell teaches the wheel tub spraying device described regarding claim 1, and further including the coupler comprising a female hose connector (par. 16).
Regarding claim 4, Bell teaches the wheel tub spraying device described regarding claim 1, and further including each hole being circular (fig. 3).
Regarding claim 5, Bell teaches the wheel tub spraying device described regarding claim 1, and further including the plurality of holes comprising from two to twenty holes (fig. 1).  
Regarding claim 6, Bell teaches the wheel tub spraying device described regarding claim 5, and further including the plurality of holes comprising from three to twelve holes (fig. 1).
claim 7, Bell teaches the wheel tub spraying device described regarding claim 6, and further including the plurality of holes comprising five holes (fig. 1).
Regarding claim 9, Bell teaches the wheel tub spraying device described regarding claim 1, and further comprising: the first end of the pipe being open (fig. 2 - at 40), the pipe being threaded proximate to the first end (par. 21); a cap (54) selectively threadedly coupleable to the first end of the pipe for closing the first end (par. 21); and the plurality of holes being positioned in the cap (figs. 3, 4) wherein the holes are configured for increasing the velocity of the water exiting the pipe through the plurality of holes (par. 20) positioning the user for positioning the cap proximate to the aperture positioned in the respective wheel well of the vehicle for cleaning the associated wheel tub of the vehicle (See MPEP 2114.II. - “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”).
Regarding claim 11, Bell teaches a wheel tub spraying device and hose combination (par. 4, 16; fig. 1) comprising:  a tube (par. 4, 16 - “garden hose”) coupled to and extending from a source of pressurized water (par. 4 - “spigot”); a pipe (12) having a first end (fig. 1 - the left end), the first end being closed (fig. 1 - by manifold 14); a coupler (46) coupled to a second end of the pipe (fig. 1 - the right end), the coupler being configured for coupling to a tube (par. 16) extending from a source of pressurized water such that the pipe is fluidically coupled to the source of pressurized water; and a plurality of holes (64/66/68/70/72) positioned in the first end of the pipe (fig. 1) wherein the holes are configured for increasing a velocity of water exiting the pipe through the plurality of holes (par. 20) positioning a user for positioning the first end of the pipe proximate to a respective aperture of a plurality of apertures positioned in a respective wheel well of a vehicle for cleaning an associated wheel tub of the vehicle (See MPEP 2114.II. - “A claim containing a ‘recitation with respect to the manner in .
Claims 1-2, 4-6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badberg (US 2,993,650).
Regarding claim 1, Badberg teaches a wheel tub spraying device (fig. 1) comprising: a pipe (14) having a first end (fig. 1 - the left end), the first end being closed (fig. 2 - the tip of 32 is closed); a coupler (28) coupled to a second end of the pipe (fig. 1 - the right end), the coupler being configured for coupling to a tube (col. 2, ln. 7-10) extending from a source of pressurized water such that the pipe is fluidically coupled to the source of pressurized water; and a plurality of holes (74) positioned in the first end of the pipe (fig. 2) wherein the holes are configured for increasing a velocity of water exiting the pipe through the plurality of holes (fig. 3) positioning a user for positioning the first end of the pipe proximate to a respective aperture of a plurality of apertures positioned in a respective wheel well of a vehicle for cleaning an associated wheel tub of the vehicle (See MPEP 2114.II. - “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”).
Regarding claim 2, Badberg teaches the wheel tub spraying device described regarding claim 1, and further including the coupler comprising a female hose connector (fig. 1).
Regarding claim 4, Badberg teaches the wheel tub spraying device described regarding claim 1, and further including each hole being circular (figs. 1-3).
claim 5, Badberg teaches the wheel tub spraying device described regarding claim 1, and further including the plurality of holes comprising from two to twenty holes (fig. 4 - interpreted to be just the 8 center holes shown in this view).  
Regarding claim 6, Badberg teaches the wheel tub spraying device described regarding claim 1, and further including the plurality of holes comprising from three to twelve holes (fig. 4 - interpreted to be just the 8 center holes shown in this view).
Regarding claim 9, Badberg teaches the wheel tub spraying device described regarding claim 1, and further comprising: the first end of the pipe being open (fig. 2 - at 31), the pipe being threaded (31) proximate to the first end (fig. 2); a cap (12) selectively threadedly coupleable to the first end of the pipe for closing the first end (figs. 1, 2); and the plurality of holes being positioned in the cap (figs. 1, 2) wherein the holes are configured for increasing the velocity of the water exiting the pipe through the plurality of holes (fig. 3) positioning the user for positioning the cap proximate to the aperture positioned in the respective wheel well of the vehicle for cleaning the associated wheel tub of the vehicle (See MPEP 2114.II. - “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”).
Regarding claim 10, Badberg teaches the wheel tub spraying device described regarding claim 1, and further including the cap being hexagonally shaped when viewed longitudinally (col. 2, ln. 16-19; fig. 4) wherein the cap is configured for tightening onto the pipe with a wrench.
Regarding claim 11, Badberg teaches a wheel tub spraying device and hose combination (fig. 3) comprising:  a tube (60) coupled to and extending from a source of pressurized water (); a pipe (14) having a first end (fig. 1 - the left end), the first end being closed (fig. 2 - the tip of 32 is closed); a coupler .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Swedespeed (“Water inside the rear of the front fenders- Stop the water part 3”).
Regarding claim 3, Bell discloses the wheel tub spraying device described regarding claim 1.  Bell further teaches that the pipe has a diameter of 0.5 inch (par. 18), and that the wheel tub spraying device allows the underbody of a vehicle to be cleaned of debris that may result in corrosion (par. 2).  Bell does not disclose further including a drill bit, the drill bit being circumferentially smaller than the pipe 
Swedespeed teaches that it is known that water can be trapped inside the wheel wells of a vehicle (see post #3), and that a known solution is to drill holes in the wheel wells to allow the water to drain (post #3, ln. 45-47) and the insides of the wheel wells to dry in order to prevent rust.  Swedespeed further teaches that a 3/8 inch drill bit configured for coupling to a rotary tool for drilling the plurality of apertures in the respective wheel well of the vehicle is necessary to do this (post #3, ln. 45-47). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the when tub spraying device of Bell to further include a drill bit, the drill bit being circumferentially smaller than the pipe wherein the drill bit is configured for coupling to a rotary tool for drilling the plurality of apertures in the respective wheel well of the vehicle, as taught by Swedespeed, since it was known that providing apertures in the wheel well of a vehicle provides a drain path for any water that may become trapped within the inside of the wheel well, which may happen when using the wheel tub spraying device of Bell, and provide further protection against rust.  
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Swedespeed and Thomasnet (“What is a Grommet?”).
Regarding claim 8, Bell discloses the wheel tub spraying device described regarding claim 1.  Bell further teaches that the wheel tub spraying device allows the underbody of a vehicle to be cleaned of debris that may result in corrosion (par. 2).  Bell does not disclose further including a plurality of grommets, each grommet being configured for positioning in a respective aperture and for setting with a setting tool such that the grommet is sealably coupled to the wheel well wherein an opening of the grommet is configured for the user to position the first end of the pipe proximate to the opening for 
Swedespeed teaches that it is known that water can be trapped inside the wheel wells of a vehicle (see post #3), and that a known solution is to drill holes in the wheel wells to allow the water to drain (post #3, ln. 45-47) and the insides of the wheel wells to dry in order to prevent rust.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel tub spraying device of Bell to drill holes in the wheel wells to allow the water to drain, as taught by Swedespede, since it was known that providing apertures in the wheel well of a vehicle provides a drain path for any water that may become trapped within the inside of the wheel well, which may happen when using the wheel tub spraying device of Bell, and provide further protection against rust.  Bell in view of Swedespede still does not disclose further including a plurality of grommets, each grommet being configured for positioning in a respective aperture and for setting with a setting tool such that the grommet is sealably coupled to the wheel well wherein an opening of the grommet is configured for the user to position the first end of the pipe proximate to the opening for cleaning the associated wheel tub of the vehicle and wherein the grommet is configured for protecting exposed metal at a perimeter of the aperture.
Thomasnet teaches that grommets are used in a variety of applications, including in holes in metal with rough edges in order to protect the hole and anything that passes through the hole (par. 1, 3).   
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel tub spraying device of Bell in view of Swedespeed to further include a plurality of grommets, each grommet being configured for positioning in a respective aperture and for setting with a setting tool such that the grommet is sealably coupled to the wheel well wherein an opening of the grommet is configured for the user to position the first end of the pipe proximate to the opening for cleaning the associated wheel tub of the vehicle and wherein the 
Regarding claim 12, Bell teaches a wheel tub spraying device (10, see par. 1) comprising: 
a pipe (12) having a first end (fig. 1 - the left end), the first end being closed (fig. 1 - by manifold 14); 
a coupler (46) coupled to a second end of the pipe (fig. 1 - the right end), the coupler being configured for coupling to a tube (par. 16) extending from a source of pressurized water such that the pipe is fluidically coupled to the source of pressurized water, the coupler comprising a female hose connector (par. 16); 
a plurality of holes (64/66/68/70/72) positioned in the first end of the pipe (fig. 1) wherein the holes are configured for increasing a velocity of water exiting the pipe through the plurality of holes (par. 20) positioning a user for positioning the first end of the pipe proximate to a respective aperture of a plurality of apertures positioned in a respective wheel well of a vehicle for cleaning an associated wheel tub of the vehicle (See MPEP 2114.II. - “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”), each hole being circular (fig. 3), the plurality of holes comprising from two to twenty holes (fig. 1), the plurality of holes comprising from three to twelve holes (fig. 1), the plurality of holes comprising five holes (fig. 1).
Bell does not disclose further including a drill bit, the drill bit being circumferentially smaller than the pipe wherein the drill bit is configured for coupling to a rotary tool for drilling the plurality of apertures in the respective wheel well of the vehicle.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the when tub spraying device of Bell to further include a drill bit, the drill bit being circumferentially smaller than the pipe wherein the drill bit is configured for coupling to a rotary tool for drilling the plurality of apertures in the respective wheel well of the vehicle, as taught by Swedespede, since it was known that providing apertures in the wheel well of a vehicle provides a drain path for any water that may become trapped within the inside of the wheel well, which may happen when using the wheel tub spraying device of Bell, and provide further protection against rust.  
Bell in view of Swedespede still does not disclose further including a plurality of grommets, each grommet being configured for positioning in a respective aperture and for setting with a setting tool such that the grommet is sealably coupled to the wheel well wherein an opening of the grommet is configured for the user to position the first end of the pipe proximate to the opening for cleaning the associated wheel tub of the vehicle and wherein the grommet is configured for protecting exposed metal at a perimeter of the aperture.
Thomasnet teaches that grommets are used in a variety of applications, including in holes in metal with rough edges in order to protect the hole and anything that passes through the hole (par. 1, 3).   
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel tub spraying device of Bell in view of Swedespeed to further include a plurality of grommets, each grommet being configured for positioning in a respective aperture and for setting with a setting tool such that the grommet is sealably coupled to the .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Swedespeed and Thomasnet, and further in view of Badberg.
Bell in view of Swedespeed and Thomasnet discloses the wheel tub spraying device described regarding claim 12, and further comprising: the first end of the pipe being open (fig. 2 - at 40), the pipe being threaded proximate to the first end (par. 21); a cap (54) selectively threadedly coupleable to the first end of the pipe for closing the first end (par. 21); and the plurality of holes being positioned in the cap (figs. 3, 4) wherein the holes are configured for increasing the velocity of the water exiting the pipe through the plurality of holes (par. 20) positioning the user for positioning the cap proximate to the aperture positioned in the respective wheel well of the vehicle for cleaning the associated wheel tub of the vehicle (See MPEP 2114.II. - “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”).  Bell in view of Swedespeed and Thomasnet does not disclose the cap being hexagonally shaped when viewed longitudinally wherein the cap is configured for tightening onto the pipe with a wrench.  
Badberg teaches the wheel tube spray device described regarding claim 10, in particular the cap being hexagonally shaped when viewed longitudinally wherein the cap is configured for tightening onto the pipe with a wrench.  
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ryd et al. (US 4,108,382), Klingen (US 5,066,518), Kautz et al. (US 3,202,363), and Holm et al. (US 4,251,573) all teach wheel tub spraying devices having elements of the claimed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752